DETAILED ACTION

Election/Restrictions – Groups
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, 7, 9, 18-20, 22-25, 27, 31, 33-35, 38-39, 47-48, 50-52, 54-58, 60, 64, and 67-68, drawn to a liposomal composition.
Group II, claim(s) 73, 78-79, 83, and 87-89, drawn to a method for treating or preventing a disease.
Group III, claim(s) 75-76, drawn to a method for killing a hyperproliferative cell.
Group IV, claim(s) 85, drawn to a maintenance therapy.
Group V, claim(s) 90, drawn to a method for delivering alpha-polyglutamated aminopterin to a tumor.
Group VI, claim(s) 91-92, drawn to a method for preparing a liposomal composition.
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.” Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international 
The inventions listed as Groups I-VI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical feature of Group I is a liposome comprising aminopterin polyglutamate. The liposome of claim 1 appears to lack an inventive step in view of the combination of Niyikiza et al. (WO 2016/025882 A1) in view of Piper et al. (Journal of Medicinal Chemistry, Vol. 26, No. 2, 1983, pages 291-294).
Niyikiza et al. (hereafter referred to as Niyikiza) is drawn to a liposome encapsulated drug, as of Niyikiza, title and abstract. The drug of Niyikiza may be an antifolate, which may be aminopterin, as of Niyikiza, page 5, line 6 and page 54, claim 31 of Niyikiza.
Niyikiza does not teach a polyglutamated aminopterin.
Piper et al. (hereafter referred to as Piper) is primarily drawn to poly(γ-glutamyl) conjugates of methotrexate, as of Piper, page 291, title and abstract. Scheme 1 on page 292 of Piper appears to be drawn to poly(γ-glutamyl) conjugates of methotrexate; however, Piper teaches poly(α-glutamyl) conjugates of methotrexate as of page 292, left column, first two lines below scheme 1. It would have been prima facie obvious for the 
As such, Group I does not share a special technical feature with the instant claims of Group II-VI. Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I-VI is broken.

Traversal Information (Groups)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.



Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Disease to be Treated or Prevented: Applicant must elect a specific disease to be treated or prevented (e.g. lung cancer, pancreatic cancer, rheumatoid arthritis, coronary artery disease, a specific infectious disease) etc. Upon Applicant’s election of species, the result must provide a single disease to be treated or improved. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features because each disease or condition to be treated or improved has distinct pathologies and thus lack a special technical feature. 
Treatment vs. Prevention: Applicant must elect between treatment of disease and prevention of disease. Treatment and prevention do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features because the therapy for treatment and the therapy for prevention differ from each other. For example, a measles vaccine can be used for prevention of measles, but cannot be used for the treatment of measles.

Traversal Information (Species)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Rejoinder Information
The examiner has required restriction between product or apparatus claims (Group I) and process claims (Groups II-VI). Where applicant elects claims directed to the product/apparatus (Group I), and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Additional Note Regarding Claim Limitations and Prior Art
The instant claims are drawn to a liposome comprising alpha polyglutamated aminopterin. The examiner has included the following section to help explain what is recited by the instant claims.
The chemical structure of aminopterin is as follows, as of figure 1A of the instant application, reproduced below with annotations by the examiner.

    PNG
    media_image1.png
    359
    408
    media_image1.png
    Greyscale

The chemical structure of aminopterin comprises a single glutamate functional group, as shown above. The examiner notes that a chemical structure with only a single glutamate functional group is not polyglutamated. As such, the above-reproduced chemical structure refers to “regular” aminopterin and does not refer to polyglutamated aminopterin.


    PNG
    media_image2.png
    257
    396
    media_image2.png
    Greyscale

The above-reproduced polyglutamated derivative of aminopterin is understood to be alpha polyglutamated. This is because it is the carboxyl group attached to the alpha carbon of the original glutamate that is attached to the second glutamate via an amide linkage with the amine of the second glutamate. In contrast, the carboxyl group next to the gamma carbon of the glutamate is not attached to anything.
As relevant prior art, the examiner cites Piper et al. (Journal of Medicinal Chemistry, Vol. 26, No. 2, 1983, pages 291-294), which was also discussed above. Piper et al. (hereafter referred to as Piper) is primarily drawn to Poly (γ-glutamyl) conjugates of methotrexate, as of Piper, page 292, Scheme 1, relevant structure reproduced below with extensive annotation by the examiner.

    PNG
    media_image3.png
    321
    774
    media_image3.png
    Greyscale

The examiner notes that aminopterin and methotrexate differ due to the presence of a methyl group in methotrexate and a hydrogen in aminopterin. Nevertheless, even if, purely en arguendo, it would have been prima facie obvious for the skilled artisan to have replaced a hydrogen in place of a methyl group to have resulted in aminopterin rather than methotrexate, this compound still would not have read on the claimed invention because it would have been gamma polyglutamated rather than alpha polyglutamated. The examiner notes; however, that this analysis applies only in regard to the compound in the above-reproduced structure and not to teachings elsewhere in the Piper reference.
Nevertheless, elsewhere in the reference, Piper teaches the following, as of the paragraph bridging pages 291-292, reproduced below.
The approach is based on syntheses of α- and γ-substituted peptides and amides of MTX, which involved the preparation of N-[4-(methylamino)benzoyl]-L-α- and -γ-glutamyl precursors (general structure 2) and then attachment of the (2,4-diamino-6-pteridinyl)methyl grouping by alkylation with 6-(bromomethyI)-2,4-pteridinediamine hydrobromide (l).


With regard to the chemical structures of aminopterin and methotrexate, the examiner cites Rosowsky et al. (Journal of Medicinal Chemistry, Vol. 47, 2004, pages 6958-6963). Rosowsky et al. (hereafter referred to as Rosowsky) teaches the following on page 6959, left column, figure 2, reproduced below, with irrelevant portions crossed out by the examiner.

    PNG
    media_image4.png
    774
    659
    media_image4.png
    Greyscale

The above-reproduced chemical structure shows the similarity between aminopterin (abbreviated as “AMT”) and methotrexate (abbreviated as “MTX”). This 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612